Citation Nr: 1504957	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-22 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Whether the character of discharge from active duty is a bar to VA benefits, except for health care and related benefits under Chapter 17 of title 38 United States Code.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1977 to November 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which determined that the appellant's period of military service was not honorable for VA purposes.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals no additional records pertinent to the current appeal.


FINDINGS OF FACT

1.  The appellant served on active duty from June 1977 to November 1979.  The appellant was discharged under other than honorable conditions.

2.  During the appellant's active duty, he was found guilty of stealing a radio and cassette player from another serviceman by a Special Court Martial and was found to have been absent without leave on 6 separate occasions, for a total of 44 days.

3.  The appellant's actions prior to his discharge on November 30, 1979 constituted willful and persistent misconduct.


CONCLUSION OF LAW

The character of the appellant's discharge for his active duty from June 1977 to November 1979 was dishonorable for VA purposes and is a bar to the payment of VA compensation benefits, except for under Chapter 17 of title 38 United States Code.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12, 3.301, 3.354 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Where the issue involves the character of an appellant's discharge, proper notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The RO provided this notice to the appellant in a letter dated in September 2010.  This letter informed him that VA compensation benefits would require resolution of the question of whether his service was honorable.  The letter also enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.

Furthermore, VA assisted the appellant by obtaining pertinent service personnel and treatment records.  While no post-service medical evidence, including records from the Social Security Administration, has been acquired and added to the record, other than the records submitted by the appellant, the appellant has not been prejudiced by this fact.  VA has not been provided with any evidence to suggest that the appellant was "insane" at the time of his multiple unauthorized absences, nor is there any indication that this evidence would pertain to the threshold eligibility question at hand.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist him in the development of the claim.

Relevant Laws and Regulations

For VA purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.12.

A discharge or release because of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct, which includes a discharge under other than honorable conditions and does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances or factors affecting the performance of duty.  38 C.F.R. § 3.12(d).  

Willful and persistent misconduct includes a discharge under other than honorable conditions determined to be issued because of willful and persistent misconduct.  38 C.F.R. § 3.12(d).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

Willful and persistent conduct excludes a discharge because of a "minor" offense if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d).  An offense that "interfere[s] with [the] appellant's military duties, indeed preclude[s] their performance... [does] not constitute a minor offense."  Stringham v. Brown, 8 Vet. App. 445 (1995).  An absence without leave (AWOL) thus has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and a half months of AWOL was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct, and, by analogy, persistent misconduct.

As it prevents attainment of veteran status, a discharge under any of the aforementioned conditions pursuant to 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  38 C.F.R. § 3.12(b).  An exception is made to this general rule for a person who is found to have been insane at the time he committed the acts precipitating his or her discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b); see also Zang v. Brown, 8 Vet. App. 246 (1995).  Establishing causal connection between the insanity and the acts is not required.  Struck, 9 Vet. App. at 145; Helige v. Principi, 4 Vet. App. 32 (1993).  The burden is on the appellant to submit sufficient evidence of his insanity.  Stringham, 8 Vet. App. at 445.

Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535 (2000).  The predicate for insane behavior for VA purposes generally is a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others.  VAOPGCPREC 20-97.  In effect, he is rendered incapable of managing himself or his affairs, a concept akin to the level of incompetency generally supporting appointment of a guardian.  Id.

An insane person therefore is one who: (1) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; (2) interferes with the peace of society; or (3) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

The term "constitutionally psychopathic" refers to a condition that may be described as an antisocial personality disorder.  VAOPGCPREC 20-97.  Behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not constitute prolonged deviation from a person's normal method of behavior.  Id.  The phrase "interferes with the peace of society" refers to behavior which disrupts the legal order of society.  Id.  The term "become antisocial" refers to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and that was not attributable to a personality disorder.  Id.

Analysis

The appellant contends that his current status of discharge, which is indicated as "under other than honorable conditions" on his DD Form 214 should not be a bar to VA benefits.  He has submitted numerous written statements and testified at a September 2012 Board hearing that his periods of AWOL were due to feeling sick and unable to handle the strain of military service.  The appellant has stated that although he was convicted in service of stealing a radio, he had been owed the radio by a fellow serviceman and did not intend to steal it.  He stated that he was frequently sick in the service, including with hepatitis, and lost a great deal of weight that left him feeling weak and unable to cope with the physical and emotional strain of military service.  He also stated that he was frequently harassed in the service due to his shaving profile and other physical problems.  For these reason, he went home without permission to be with his family or to recuperate.  The appellant and his wife also testified that he has had long-term mental health problems that primarily began in 1988 and either had their onset during military service or preceded service but were aggravated by distressing events that occurred during service.

The appellant's personnel records show that in August 1978, the appellant was found guilty of stealing a radio and cassette player from another serviceman by a Special Court Martial.  He was reduced in rank to the grade of Private E-1, required to forfeit part of his wages for four months, and confined at hard labor for 105 days.  Part of the appellant's sentence was subsequently suspended in October and December 1978.

The personnel records also show 6 separate occasions of unauthorized absence.  From March 16 to March 19, 1979 the appellant was AWOL.  On April 21, 1979, the appellant was again AWOL until May 11, 1979.  On June 8, 1979, the appellant was AWOL until June 11, 1979.  From June 29 to July 2, 1979 the appellant was AWOL.  On July 2, 1979, the appellant was AWOL until July 3, 1979.  On September 5, 1979, the appellant was once more AWOL until September 11, 1979.

From September 11, 1979, the appellant's Record of Assignments notes him to be "AWOL/DROPPED FROM ROLLS."  He returned to military control on October 10, 1979, and was confined by military authorities for initiation of separation action.

The appellant's service treatment records show notations pertaining to some disruptive mental health symptomatology during his second year of service.  In February 1979 the appellant was noted to have total body pain, was very angry and hostile, and was reported to have some psychotic symptoms.  A clinical psychiatric evaluation performed the next day found no psychiatric illness, syncope, or myalgia.  In March 1979 the appellant was given a physical profile because a posttraumatic syndrome workup was in progress.  In May 1979 the appellant was given a brain scintigraphy due to a history of headaches and forgetfulness.  No scintigraphic evidence was found to suggest hypervascularity, vascular insufficiency, or lesion.  In June 1979 the appellant was diagnosed with character disorder, mixed antisocial and hysterical features.  An October 1979 mental status evaluation found that the appellant had normal behavior, level mood, clear thinking process, normal thought content, good memory, and was fully alert and oriented.  No significant mental illness was found.

In October 1979 the appellant's Commander recommended that he appear before a board of officers for the purpose of determining whether he should be discharged due to misconduct categorized as "[f]requent incidents of a discreditable nature with civil or military authorities."

In November 1979 the appellant was found to have had frequent incidents of a discreditable nature, including 6 periods of AWOL, and to not be "amenable to rehabilitation measures."  The Veteran was discharged on November 30, 1979, under other than honorable conditions.  It was noted on his DD Form 214 that it was an administrative discharge conduct triable by a court-martial.

In August 1987 the appellant requested review of his discharge by the Army Discharge Review Board, and in March 1988 a Board Action was issued denying the appellant's appeal.  In a June 1988 Summary of Review Hearing, the Army Discharge Review Board stated that the Veteran "could serve satisfactorily if he chose to do so, as evidence by his completion of his retraining at Ft. Riley," and that there was "no evidence that he was under any kind of pressure at Ft. Ord that would preclude his completion of his term of service."

In February 2011 the Army Board for Correction of Military Records found that the appellant's service "did not meet the standards of acceptable conduct and performance of duty for Army personnel and he is not entitled to an honorable discharge."  The appellant requested a reconsideration of this decision, and in March 2012 the Army Board for Correction of Military Records again found that the record indicated that no change in discharge status was warranted, and the appellant's petition was denied.

The preponderance of the above evidence demonstrates that the appellant's character of discharge is a bar to VA benefits, except for those under Chapter 17 of 38 U.S.C.  Service records demonstrate that he was recommended for an other than honorable discharge due to misconduct characterized as "frequent incidents of a discreditable nature."  In addition to stealing a radio from a fellow soldier in August 1978, the appellant was found to have unauthorized absences on 6 separate occasions, for a total of 44 days within a 7 month period.  The evidence therefore reflects that the appellant was discharged for a pattern of persistent and willful misconduct.  38 C.F.R. § 3.12(d).  

The Board cannot find that this behavior was "minor," as his frequent periods of AWOL clearly resulted in him being incapable of performing his military duties.  As already noted, an AWOL has been found on numerous occasions to constitute willful and persistent misconduct and not a minor offense.  See Struck, 9 Vet. App. 145.

A discharge due to willful and persistent misconduct, to include those under other than honorable conditions (as in this case), will be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  Discharge under dishonorable conditions is a bar to VA benefits (in this case, other than those under Chapter 17) unless it is found that the service member was insane at the time of the commission of the offense causing such discharge or release.  See 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b).

Although the appellant has not asserted that he was insane at the time he stole the radio or was AWOL, to the extent that he has argued that these incidents were due to mental health problems, the Board is unable to find that these problems are sufficient to allow for a finding of insanity which would allow benefits under the exception of 38 C.F.R. § 3.12(b).  The record reflects that the appellant was afforded a mental evaluation in October 1979 and was found to have normal behavior, thinking process, and thought content, and no significant mental illness was found.  While there was a notation of some reported psychotic symptoms in February 1979, a subsequent evaluation found no psychiatric illness.  The appellant was found to have other mental health problems, including possible posttraumatic stress disorder and character disorder.  But, as noted above, mental illness is not identical to insanity.  See Beck, 13 Vet. App. 535.  There is no evidence of record that the appellant had a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that he was unable to understand the nature, full import, and consequences of his acts. The appellant has also clearly explained that he went AWOL in large part due to his physical ailments and a desire to escape the stress of military service or to recuperate at home.  The Board finds that there is no evidence of record indicating that the appellant was "insane," or in other words, unable to act in an intentional manner, at the time he committed the acts that led to his discharge from service.  See generally Zang v. Brown, 8, Vet. App. 246, 254 (1995) (explaining that a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct).

The Board further notes that the appellant's character of discharge has not been upgraded at any time by his service department, by any discharge review board, or by a Presidential directive.  While the appellant has applied for an upgraded character of discharge, these applications were denied.  As such, an exception to the bar of VA benefits under 38 C.F.R. § 3.12(g), (h) is not applicable. 

The Board finally notes that the appellant has argued that the circumstances of his service, which involved a series of serious health problems and abuse from fellow servicemen, warrant a finding that his service overall was not dishonorable and that he is deserving of benefits due to general fairness, the time and effort he put in to the military, and the health problems he experienced in the service.  However, the Board is without jurisdiction to award benefits based on equitable considerations such as those advanced by the appellant in this case.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board is bound by the laws passed and the regulations promulgated by VA.

Accordingly, the Board finds, by a preponderance of the evidence, that the appellant's misconduct during service was willful and persistent.  Therefore, the Board concludes that his discharge, for purposes of entitlement to VA benefits, is considered to have been under dishonorable conditions and he is barred from VA benefits, except for health care and related benefits under chapter 17 of title 38 U.S.C.  38 U.S.C.A. § 5303; 38 C.F.R. §§ 3.12(d)(4), 3.360 (2014).


ORDER

The character of the appellant's discharge for his period of active duty from June 1977 to November 1979 is a bar to VA benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


